DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…sending the SSB carrying the indication information 
to user equipment (UE) through beam sweeping, to enable the UE to: search for, according to the indication information, the CORESET of the RMSI in a corresponding time domain and a bandwidth portion corresponding to the received SSB, wherein the bandwidth portion denotes a resource unit with a certain bandwidth; and in response to no CORESET of the RMSI being found in the bandwidth portion corresponding to the received SSB, search for the CORESET of the RMSI in a portion of a bandwidth part (BWP) for a current cell beyond the bandwidth portion.” as required in independent claim 1 (similarly, independent claims 2 and 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645              
February 12, 2022